Citation Nr: 0111114	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active military service from September 1944 to November 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Phoenix Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


REMAND

According to his official death certificate, the veteran died 
in a private hospital in July 1998 at the age of 77 due to a 
cerebral vascular accident (a stroke) which he suffered in 
June 1998.  No other immediate or contributory cause of death 
was listed on the death certificate, even though the veteran 
had been treated for numerous medical problems, including 
colon cancer, during the year prior to his death.  An autopsy 
was not performed.  

The appellant claims that her husband was exposed to large 
amounts of ionizing radiation while serving in the U.S. 
Occupation Forces in Japan after World War II.  She contends 
that he was one of the first U.S. servicemen to go into 
Hiroshima "just within a few days after the atomic bomb was 
dropped" in August 1945 (see appellant's written statement 
dated in February 1999).  Official corroboration of these 
contentions by the appellant is not of record.  

The appellant further contends that, at the time of the 
veteran's first stroke in December 1980, a named physician 
(now deceased), who was his orthopedic physician at that 
time, told him that "his stroke surely could have been 
connected to all of the radiation he received in Hiroshima" 
(see appellant's February 1999 statement).  The appellant has 
not submitted corroboratory evidence of this medical opinion, 
or any other competent medical evidence linking the veteran's 
fatal stroke to any radiation exposure and/or other incident 
in service, despite a request by the RO for such evidence 
(see RO letter to appellant dated December 16, 1998).  

The claim seeking service connection for the cause of the 
veteran's death has been denied by the RO as not well 
grounded pursuant to the then-applicable, controlling legal 
authority 38 U.S.C.A. § 5107(a) (West 1991).  

However, in November 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 1992)(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the issue on appeal is remanded for the 
following action:

1.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

2.  The RO should next readjudicate the 
claim seeking service connection for the 
cause of the veteran's death.  

The Board observes that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

If the remaining issues on appeal are not granted, the 
appellant and her representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  

The appellant need take no further action unless she is so 
informed, but she may furnish additional evidence and/or 
argument on the matter while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


